Title: Catullus No. II, [19 September 1792]
From: “Catullus”,Hamilton, Alexander
To: 



[Philadelphia, September 19, 1792]

For the Gazette of The United States
To Aristides
The “American” to confirm the inference resulting from the official connection between the Secretary of State and the Editor of the National Gazette, appeals to a conformity of the political principles and views of that officer, with those which are sedulously inculcated in that Gazette. If this conformity exists, it certainly affords a strong presumption, in aid of direct facts, of the operation of his influence on the complexion of that paper.

The circumstances of conformity alleged fall under two heads; one—That the Secretary of State was in the origin opposed to that constitution, which it is the evident object of the National Gazette to discredit—the other That he has been and is opposed to those measures which it is the unremitted and it may be said the avowed endeavour of that paper to censure and subvert.
In contradiction to the first suggestion, Aristides cites an authority, which the American appears to have relied upon in support of his assertion,—the Speech of Mr. Pendleton in the Convention of Virginia. Let an analasis of this speech shew whether it supports or contradics the assertion.
Mr. Pendleton represents a certain letter of Mr. Jefferson as containing these particulars 1 a strong wish that the first nine conventions may accept the new constitution, because it would secure the good it contains, which is great and important 2 a wish that the four latest, whichever they should be, might refuse to accede to it, ’til amendments were secured 3 caution to take care that no objection to the form of the Government should produce a scism in the Union; which Mr. Jefferson admits to be an incurable evil.
From this it appears, that, though Mr. Jefferson was of opinion, that the Constitution contained “great and important good”—and was desirous, that the first nine deliberating states should consent to it, for the sake of preserving the existence of the Union; yet he had strong objections to the constitution—so strong that he was willing to risk an ultimate dismemberment in an experiment to obtain the alterations, which he deemed necessary.
If the four last deliberating States (particularly if they had happened to be states in Geographical contiguity, which was very possible) had refused to ratify the constitution, what might not have been the consequence? Who knows whether the assenting states would have been willing to have been coerced into the amendments which the non-assenting states might have been disposed to dictate? Calculating the intrigues and machinations, which were to have been expected to stand in the way, who can say, if even two thirds of both houses of Congress should have been found willing to propose—that three fourths of the Legislature—or Conventions in three fourths—of the States—would have been brought to adopt—the required amendments?
Could any thing but objections to the constitution of the most serious kind, have justified the hazarding an eventual scism in the Union, in so great a degree, as would have attended an adherence to the advice given by Mr. Jefferson? Can there be any perversion of truth, in affirming, that the person, who entertained those objections, was opposed to the Constitution?
The opposition, which was experienced in every part of the UStates, acknowleged the necessity and utility of Union; and generally speaking, that the Constitution contained many valuable features; contending only that it wanted some essential alterations to render it upon the whole a safe and a good government.
It may be satisfactory to review what was said, in the same Convention of Virginia, by some other members, on the subject of the letter in question—
Mr. Henry (Page 109 of the Debates) replies thus to Mr. Pendleton—“The Honorable Gentleman has endeavoured to explain the opinion of Mr. Jefferson, our common friend, into an advice to adopt this new Government. He wishes Nine States to adopt, and that four states may be found somewhere to reject it. Now Sir, I say, if we pursue his advice, what are we to do? To prefer form to substance? For, give me leave to ask, what is the substantial part of his counsel? It is, Sir, that four States should reject. They tell us, that from the most authentic accounts, New Hampshire will adopt it. Where then will four states be found to reject, if we adopt it? If we do, the counsel of this worthy and enlightened countryman of ours will be thrown away &c.” Whether this Gentleman argued sincerely from his impression of the true import of the letter; or made an attempt “to pervert Mr. Jefferson’s sentiments” as Aristides affirms, must be referred to his own consciousness, and to the candid construction of an impartial public.
Mr. Madison, in reply to Mr. Henry (Page 122 of the same debates) expresses himself thus—“The Honorable Member, in order to influence our decision, has mentioned the opinion of a Citizen, who is an ornament to this state. When the name of this distinguished character was introduced, I was much surprised. Is it come to this then, that we are not to follow our own reason? Is it proper to adduce the opinions of respectable men, not within these walls? If the opinion of an important character were to weigh on this occasion, could we not adduce a character equally great on our side? Are we who (in the Honorable Gentleman’s opinion are not to be guided by an erring world) now to submit to the opinion of a Citizen, beyond the Atlantic? I believe, that were that Gentleman now on this floor, he would be for the adoption of this constitution. I wish his name had never been mentioned. I wish every thing spoken here, relative to his opinion, may be suppressed, if our debates should be published. I know that the delicacy of his feelings will be wounded, when he will see in Print what has, and may be said concerning him on this occasion. I am in some measure acquainted with his sentiments on this subject. It is not right for me to unfold what he has informed me. But I will venture to assert that the clause now discussed is not objected to by Mr. Jefferson. He approves of it, because it enables the Government to carry on its operations &c.”
It is observable, that Mr. Madison neither advocates the accuracy of Mr. Pendletons comment, nor denies the justness of that of Mr. Henry. His solicitude appears to be to destroy the influence of what he impliedly admits to be the opinion of Mr. Jefferson, to press out of sight the authority of that opinion, and to get rid of the subject as fast as possible. He confesses a knowlege of Mr. Jeffersons sentiments, but prudently avoids disclosure; wrapping the matter in mysterious reserve; and leaving the Public to this day to conjecture what was the precise import of the sentiments communicated.
Enough however is seen to justify the conclusion that if the spirit of Mr. Jefferson’s advice had prevailed with the Convention, and full credence had been given to the expected adoption by New Hampshire—Virginia, North Carolina, New York and Rhode Island would temporarily have thrown themselves out of the Union. And whether in that event, they would have been at this day reunited to it, or whether there would be now any Union at all is happily a speculation which need only be pursued to derive the pleasing reflection, that the danger was wisely avoided.
To understand more accurately what the American meant, in asserting that Mr. Jefferson had been opposed to the constitution, let him be compared with himself. In his first paper he expresses himself thus—“While the Constitution of the United States was depending before the People of this Country, for their consideration and decision, Mr. Jefferson being in France was opposed to it, in some of its most important features, and wrote his objections to some of his friends in Virginia. He at first went so far as to discountenance its adoption; though he afterwards recommended it on the ground of expediency, in certain contingencies.”
From this, it is evident, that so far from denying, he has even admitted, that Mr Jefferson, at one stage of the business, recommended the adoption of the Constitution to his fellow Citizens, but upon a contingency. And this is literally the fact as established by the letter quoted in the debates of the Convention. The advice is to adopt, if nine states had not previously adopted; to reject if that number of states had previously adopted. This clearly is to adopt, or not, upon a contingency. Thus the authority appealed to by Aristides confirms the latter part of the American’s assertion, without contradicting the former part of it.
Aristides has not denied, nor do I believe he will deny—that Mr. Jefferson in his early communications discountenanced the adoption of the constitution in its primitive form. I know the source of the American’s information. It is equally authentic and friendly to Mr. Jefferson. Allowing for the bare possibility of misapprehension, it exactly accords with the statement, which has been made of it. If the fact shall be denied, the source of information will be indicated under due guards for the delicacy of the proceeding. This will serve, either to confirm, or, in case of misconception to correct.
I add, that some of Mr. Jefferson’s objections to the constitution have not been removed, by the amendments, which have been proposed. Part of his objections went to the structure of particular parts of the government.
As to the second fact, with which the American corroborates the charge of Mr. Jefferson’s participation in the views of the National Gazette, it is in a degree conceded by Aristides. He confesses, nay he even boasts, Mr. Jeffersons abhorrence of some of the leading principles of Mr. Hamiltons fiscal administration, that is the leading principles of those measures, which have provided for the public debt, & restored public Credit.
It would have been well, if Aristides had told us what those leading principles are, which are the objects of so much abhorrence to Mr. Jefferson.
The leading principles of Mr. Hamilton’s fiscal administration have been—that the Public debt ought to be provided for in favour of those, who, according to the express terms of the contract, were the true legal proprietors of it; that it ought to be provided for in other respects, according to the terms of the contract, except so far as deviations from it should be assented to by the Creditors, upon the condition of a fair equivalent—that it ought to be funded on ascertained revenues pledged for the payment of interest, and the gradual redemption of principal—that the debts of the several states ought to be comprised in the provision, on the same terms with that of the United States—that to render this great operation practicable avoid the oppression of Trade and industry, and facilitate loans to the government, in cases of emergency, it was necessary to institute a National Bank—that indirect taxes were, in the actual circumstances of the country, the most eligible means of revenue, and that direct taxes ought to be avoided as much and as long as possible.
I aver, from competent opportunities of knowing Mr. Jeffersons ideas, that he has been hostile to all these positions, except, perhaps, the last; and that even in regard to that, his maxims would oblige the government, in practice, speedily to resort to direct taxes.
I aver, moreover, that Mr. Jefferson’s opposition to the administration of the Government has not been confined to the measures connected with the Treasury Department; but has extended, to use the words of the American “to almost all the important measures of the Government.”
The exceptions to the generality of both the preceding assertions, I am content to rest on a designation by Mr. Jefferson, or by any person, who shall speak from a knowlege of his sentiments, of those principles of the Fiscal department, or of those measures of the Government of any importance which he does approve. I insist only, that the designation be precise and explicit, and come with such marks of authenticity, as are adapted to the nature of an anonymous discussion.
To give an idea of the accuracy with which Aristides discloses Mr. Jefferson’s opinions, I shall cite one of his phrases, with a short observation. He asserts, that a suggestion against Mr. Jefferson, which he states, is “made on no better foundation than his being opposed to some of the principles of the funding system, of the National Bank, and of certain other measures of the Secretary of the Treasury.” It is matter of general notoriety and unquestionable certainty, that Mr. Jefferson has been opposed to the National Bank in toto, to its constitutionality and to its expediency. With what propriety, is it then said, that he has been opposed only to “some of the principles of that Institution”?
I proceed now, to state the exact tenor of the advice, which Mr. Jefferson gave to Congress, respecting the transfer of the debt due to France to a company of Hollanders. After mentioning an offer, which had been made by such a company for the purchase of the debt, he concludes with these extraordinary expressions—“If there is a danger of the public payments not being punctual, I submit whether it may not be better, that the discontents, which would then arise, should be transferred from a Court, of whose good will we have so much need, to the breasts of a private company.”
The above is an extract which was made from the letter, in February 1787. The date of it was not noted, but the original, being on the files of the department of state, will ascertain that and all other particulars relating to its contents. The genuineness of the foregoing extract may be depended upon.
This letter was the subject of a Report from the Board of Treasury in February 1787. That Board treated the idea of the Transfer proposed as both unjust and impolitic: unjust, because the Nation would contract an engagement which there was no well grounded prospect of fulfilling; impolitic, because a failure in the payment of interest, on the debt transferred (which was inevitable) would justly blast all hopes of credit with the citizens of the United Netherlands, in future pressing exigencies of the Union: and gave it as their opinion that it would be adviseable for Congress, without delay, to instruct their Minister, at the Court of France, to forbear giving his sanction to any such transfer .
Congress agreeing in the ideas of the Board caused an instruction to that effect to be sent to Mr. Jefferson
   
   Note at footWhat is here said with regard to Congress is from a recollection of more than 5 years standing & so far liable to error though none is apprehended to exist. The Secret Journals in the possession of the Department of State, if there is one, may correct it.

. Here then was a solemn act of Government condeming the principle, as unjust and impolitic.
If the sentiment contained in the extract, which has been recited, can be vindicated from the imputation of political profligacy—then is it necessary to unlearn all the ancient notions of justice, and to substitute some new fashioned scheme of morality in their stead.
Here is no complicated problem, which sophistry may entangle or obscrure—here is a plain question of moral feeling. A Government is encouraged, on the express condition of not having a prospect of making a due provision for a debt, which it owes, to concur in a transfer of that debt from a Nation well able to bear the inconveniences of failure or delay, to Individuals, whose total ruin might have been the consequence of it; and that upon the interested consideration of having need of the good will of the Creditor-Nation, and, with the dishonorable motive as is clearly implied, of having more to apprehend from the discontents of that Nation, than from those of disappointed and betrayed individuals. Let every honest and impartial mind, consulting its own spontaneous emotions, pronounce for itself upon the rectitude of such a suggestion. Let every sober and independent member of the community decide, whether it is likely to be a misfortune to the country, that the maxims of the Officer at the head of its Treasury Department are materially variant from those of the Author of that suggestion.
And let Aristides prove if he can, that Mr. Jefferson gave advice “expressly contrary to that which has been ascribed to him.” Amidst the excentric ramblings of this political comet, its station, in another revolution, will not prove, that its appearance was not, at one time, at the place, which has been assigned for it.
The American it ought to be confessed, has, in this instance, drawn larger than the life. This he has done, by blending with the fact the sudden, though natural, comments of an honest indignation. But the original itself, in its true size and shape, without the help of the least exaggeration, is to the moral eye a deformed and hideous monster.
Say Aristides! did the Character, to whom you are so partial, imitate, in this case, the sublime virtue of that venerable Athenian, whose name you have assumed? Did he dissuade his countrymen from adopting a proposition, because though “nothing could be more advantageous nothing was more unjust”? Did he not rather advise them to do what was both disadvantageous and unjust? May he not, as a public man, discard all apprehension of ostracism, for being the superlatively just?
Catulus
PS.   Some additional observations are reserved for another paper.
